This Court having held in the companion case to this one (S.C. M. Thomas, as Sheriff, v. Ferdinand *Page 393 
Mills, decided at this Term) that the enforcement of Chapter 15328, Acts of 1931, Laws of Florida, prohibiting livestock from running at large in Marion County, wasconditioned upon a compliance by the County Commissioners with Section 8 of the Act, the decree in this case should be reversed on authority of the decision rendered in said companion case, and also on authority of Gill v. Wilder,95 Fla. 901, 116 Sou. Rep. 870.
This Court holds said Chapter 15328, Acts of 1931, to be constitutional and valid as a special and local law applicable to Marion County, but that it is enforceable as such only after it has been localized in its effect to the territory of Marion County by compliance with Section 8. Compliance with said Section 8 will necessarily relieve the Act from any other constitutional objection such as has been raised in this case to the effect that to enforce it against cattle owners of Marion County, without enforcing it, or making it effective, against cattle owners of adjoining counties, deprives Marion County cattle owners of the equal protection of the laws.
The decree herein should be reversed but with leave to enter an appropriate decree permitting enforcement of the Act conditioned upon compliance with Section 8 within a reasonable time.
Reversed and remanded with directions.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.